DETAILED ACTION
Claims 23-34 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive.
Following Applicants canceling of the objected to Claims, the objection to the Claims is Withdrawn.
Following Applicants amendments to the Claims, the 112 rejection of the Claims is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant presents and discusses the newly amended claim limitations. The Examiner notes that the newly amended claim limitations have not been previously presented or examined. As such, the Examiner believes the updated 101 rejection, necessitated by Applicant’s amendment, addresses the newly amended claim limitations. See 101 rejection of the claims below.
Thus, the 101 rejection of the claims is maintained.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/828,673, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the specification does not have adequate support for “creating a design of the product having user selected performance specifications, the design of the product having a product geometry; selecting a field for application to at least a portion of the product to determine if the design of the product will perform in accordance with the user selected specifications;” in claim 23, and “selecting an external force for application to at least a portion of the product design to determine if the proposed design of the product will perform in accordance with the user selected specifications;” in claim 29. Accordingly, claims 23-34 are not entitled to the benefit of the prior application, and the priority date given to the instant application is the effective filing date of 2/7/2019.


Claim Objections
Claim 23 is objected to because of the following informalities: “specificationsto” in the third to last line which requires a space between the two words.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities: “specificationsfor” in the second to last line which requires a space between the two words.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 23, it recites “creating a design of the product having user selected performance specifications, the design of the product having a product geometry; selecting a field for application to at least a portion of the product to determine if the design of the product will perform in accordance with the user selected specifications;”, It does not appear that the specification as filed has support for the above limitations. Examiner appreciates if the Applicant is able to point out where support for the following amendments can be found in the specification as filed. Due to the change in scope, as well as the absence of a disclosure regarding the above limitations, the Examiner considers this as new matter.
Regarding claim 29, it recites “selecting an external force for application to at least a portion of the product design to determine if the proposed design of the product will perform in accordance with the user selected specifications;”, It does not appear that the specification as filed has support for the above limitations. Examiner appreciates if the Applicant is able to point out where support for the following amendments can be found in the specification as filed. Due to the change in scope, as well as the absence of a disclosure regarding the above limitations, the Examiner considers this as new matter.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the limitation “determining if at least two finite elements of the mesh overlap and if the at least two finite elements of the mesh overlap, performing the additional steps of:” is a contingent limitation outlined in MPEP 2111.04(II). As such, the subsequent steps are not required to be performed when the condition precedent is not met. However, the non-performance of the contingent limitation renders the claim indefinite as both the applying and comparing limitation require performance of the contingent limitation. This renders the claim indefinite as it is not clear how to perform the steps of the claim without the occurrence of the contingent limitation. Applicant should consider amending the claim to remove the contingent limitation.
Regarding claim 26, the limitation “wherein the stiffness contribution due to the plurality of non-overlapping finite elements is calculated according to the expression
Regarding claim 27, the limitation “wherein each finite element has an orientation and wherein the stiffness contribution due to the overlapping finite elements is calculated according to the expression:” renders the claimed combination unclear. The stiffness contributions are calculated as one of the steps in the contingent limitation. Without occurrence of the contingent limitation it is unclear how to perform the steps of the claim, rendering the claimed combination unclear.
Regarding claim 28, the limitation “wherein the step of combining the stiffness contribution and the overlapping stiffness contribution includes the step of summing the stiffness contribution of the plurality of finite elements and the overlapping stiffness contribution.” renders the claimed combination unclear. The stiffness contributions are calculated as one of the steps in the contingent limitation. Without occurrence of the contingent limitation it is unclear how to perform the steps of the claim, rendering the claimed combination unclear.
Regarding claim 29, the limitation “determining if at least two finite elements of the mesh overlap and if at least two finite elements of the mesh overlap performing the additional steps of:
Regarding claim 32, the limitation “wherein the stiffness contribution due to the plurality of non-overlapping finite elements is calculated according to the expression” renders the claimed combination unclear. The stiffness contributions are calculated as one of the steps in the contingent limitation. Without occurrence of the contingent limitation it is unclear how to perform the steps of the claim, rendering the claimed combination unclear.
Regarding claim 33, the limitation “wherein each finite element has an orientation and wherein the stiffness contribution due to the overlapping finite elements is calculated according to the expression:” renders the claimed combination unclear. The stiffness contributions are calculated as one of the steps in the contingent limitation. Without occurrence of the contingent limitation it is unclear how to perform the steps of the claim, rendering the claimed combination unclear.
Regarding claim 34, the limitation “wherein the step of combining the stiffness contribution and the overlapping stiffness contribution includes the step of summing the stiffness contribution of the plurality of finite elements and the overlapping stiffness contribution.” renders the claimed combination unclear. The stiffness contributions are calculated as one of the steps in the contingent limitation. Without occurrence of the contingent limitation it is unclear how to perform the steps of the claim, rendering the claimed combination unclear.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 23-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for finite element analysis to design a product and determine if the product will behave as intended using a series of mathematical equations.
Step 1: Claims 23-28 are directed to a method, which is a process, which is a statutory category of invention. Claims 29-34 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 23-34 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Independent claims 23 and 29 are directed to the abstract idea of a method for finite element analysis to design a product and determine if the product will behave as intended using a series of mathematical equations and calculations, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “selecting a field for application to at least a portion of the product to determine if the design of the product will perform in accordance with the user selected specifications;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally the limitation of “defining a domain of the product geometry and meshing the domain, the mesh being defined by a plurality of finite elements and at least a portion of the plurality of finite elements are non-overlapping;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including determining if at least two finite elements of the mesh overlap and if the at least two finite elements of the mesh overlap, performing the additional steps of: calculating a stiffness contribution due to the plurality of non-overlapping finite elements for the mesh; calculating an overlapping stiffness contribution due to the at least two overlapping finite elements for the mesh; and combining the stiffness contribution and the overlapping stiffness contribution;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally the limitation of “applying a boundary condition corresponding to the field to the mesh and determining an effect of the boundary condition on the mesh, the boundary condition dependent on the combined stiffness contribution and overlapping stiffness contribution; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally the limitation of “comparing the effect and the user selected performance specificationsto verify the design of the product will perform in accordance with the user selected performance specificationsfor the product.
Dependent claims 24 and 30 are directed to further limiting the finite elements, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” 
Dependent claims 25 and 31 are directed to further defining the equations used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 26 and 32 are directed to further defining the equations used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 27 and 33 are directed to further defining the equations used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 28 and 34 are directed to further defining the method of combining the stiffness contributions, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Step 2A, Prong 2: Independent claims 23 and 29 do not integrate the judicial exception into a practical application. The claims contain the additional elements of “a product”, and “a design”, which generally link the use of the judicial exception to a particular technological environment or field of use. MPEP 2106.05(h). The claim do not contain any other additional elements. Therefore, the independent claims are not integrated into a practical application. 
Step 2B: Claims 23 and 29 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 24 and 30 are directed to further limiting the finite elements, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” 
Dependent claims 25 and 31 are directed to further defining the equations used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 26 and 32 are directed to further defining the equations used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 27 and 33 are directed to further defining the equations used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 28 and 34 are directed to further defining the method of combining the stiffness contributions, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Accordingly, claims 23-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Examiner’s Note: The Examiner again notes that no art has been applied to claims 23-34. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bottauscio et al. “Advanced Model for Dynamic Analysis of Electromechanical Devices”: Also teaches the use of a finite element method that looks at overlapping mesh points during application of an electromagnetic field.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147